EXHIBIT 10.1

 

STRATEGIC ALLIANCE AGREEMENT

 

This Strategic Alliance Agreement (this “Agreement”) is made and entered into
effective as of the 15th day of February, 2018, by and between Bravatek
Solutions, Inc., a corporation organized under the laws of the State of Colorado
with an address at 2028 E. Ben White Blvd., Unit #240-2835, Austin, Texas, 78741
(“Bravatek”), IEVOLV Ventures, Inc., a corporation organized under the laws of
the State of California with an address at 332 Alsace Ct., Roseville,
California, 95747 (“IEVOLV”), and DP Telecom Inc., a corporation organized under
the laws of the State of Wyoming with an address at PO Box 1596, Elk Grove,
California, 95759 (“DP Telecom” and together with IEVOLV the “Companies”).

 

Whereas, Bravatek is a corporation, which has technical expertise in
security-related software, tools and systems/services (including telecom
services) to support, deploy and test its current and potential customers’ most
critical initiatives.

 

Whereas, IEVOLV is a corporation engaged in the business of providing turn key
telecom services. Headed by Program Managers with 20+ years of experience in
implementation and project management. We have participated in a wide range of
projects dating back to TDMA, GSM and UMTS roll outs all the way up to the
latest projects including RRU implementation covering CDMA, LTE (all
frequencies), AWS and PCS as well as DAS integrated systems. IEVOLV has
supported every major carrier and general contracting vendor on many projects
over the past 20 years in a range of capacities and levels of participation.

 

Whereas, DP Telecom is a corporation engaged in the business of providing
telecommunications implementation support for turn-key vendors with a focus on
electrical and ground based projects while providing logistical management for
strategic partners in the northern California market. Through strategic
partnerships, DP Telecom has access to projects ranging from mods to full new
site builds and supporting every major carrier as well as the leading general
contractor vendors.

 

Whereas, the parties desire to enter into a business relationship which will
designate Bravatek as the project-based business partnership channel for the
purpose of promoting Companies’ relevant capabilities, products and/or service
solutions (collectively the “Products”). Now therefore, in consideration of the
covenants herein and other good and valuable consideration, the parties mutually
agree to enter into a strategic alliance under the following terms and
conditions:

 

1) Duties of Bravatek

 

Bravatek agrees to serve as a non-exclusive project sales lead finder for
Companies. In this capacity, Bravatek will use its best efforts to provide the
following services to Companies.

 



 

a. Promote, market and introduce the Products to prospective clients nationwide.

 

 

 

 

b. Provide a quarterly pipeline or project information leads report to Companies
on a monthly basis which contains a 3-month rolling forecast of potential sales.

 

 

 

 

c. Follow-up on on-going project leads that Companies is actively engaged with
or believes is appropriate.

 

 

 

 

d. Provide Companies with any promotional materials, technical papers, white
papers, and proposals prior to publication or delivery to prospective clients.



 



  1

   



 

2) Duties of Companies

 

Companies agree to use their best efforts to promote and support project lead
finding and after-sales support of Bravatek by:

 



 

a. Listing Bravatek in all appropriate sales and marketing materials as a
non-exclusive alliance partner.

 

 

 

 

b. Provide timely responses to both technical and administrative questions posed
by Bravatek.

 

 

 

 

c. Promote Bravatek’s product and service offerings whenever possible.

 

 

 

 

d. Aid Bravatek in the writing of any technical/marketing/sales documents when
requested and participate in mutually-agreed upon sales calls.

 

 

 

 

e. Provide Bravatek with co-branded marketing material that can be emailed or
handed to prospective clients.



  

3) Obligations of the Parties

 

Bravatek and Companies agree to jointly:

 



 

a. Develop and implement a joint Product and application strategy whereby
targeted markets/potential client-types/applications are mutually agreed upon;

 

 

 

 

b. Support each other in all agreed-upon technical, marketing and promotional
efforts;

 

 

 

 

c. Develop a joint strategy for developing new product/services/capabilities to
mutually benefit both parties;

 

 

 

 

d. Utilize each other as Preferred Vendors for services whenever possible upon
mutual agreement.



  

4) Compensation

 

When custom Products are designed, developed and to be delivered to
Bravatek-identified prospective clients, the parties shall agree to a proposed
sales price for use during the project in writing prior to the commencement of
each project.

 

For any Product sold to any perspective clients introduced by Bravatek
registered with Companies via Bravatek’s sales and marketing channels and global
contacts, and delivered through Bravatek or a Companies-designated distribution
affiliate(s) or sales channel(s), Bravatek will receive a lead-finder fee, to be
mutually discussed and finally decided by Companies at the range of minimum of
15% to maximum of 20% of project net profit, with an exact fee to be depending
upon the overall project sales margin and cost of development and delivery of
each project, payable NET 30 days after each client payment on delivered
products received at Companies’ bank accounts.

 



  2

   



  

5) DP Telecom Funding

 

Bravatek shall make every reasonable effort to fund $200,000 to DP Telecom
within 60 days of the date hereof pursuant to that certain Credit Agreement
attached hereto as Exhibit A, which shall be executed by each of the parties at
the closing of such funding (the “Credit Agreement”). The terms of the Credit
Agreement shall expressly supersede the terms of this Agreement.

 

6) Confidentiality

 

“Confidential information” shall mean any and all technical and non-technical
information, documents and materials related to client projects of party and
products, services and business of each of the parties. Companies and Bravatek
agree to maintain in strict confidence and not to disclose or disseminate, or to
use for any purposes other than performance of the projects, the Confidential
Information disclosed.

 

The obligation of non-disclosure shall not apply to the following:

 



 

a. Information at or after such time that is publicly available through no fault
of either party

 

 

 

 

b. Information at or after such time that is disclosed to either party by a
third party entitled to disclose such information

 

 

 

 

c. Information which is required by law to be disclosed to federal, state or
local authorities.



  

7) Term of Confidentiality

 

For a period of five (5) years after termination of this Agreement, the parties
shall treat as confidential all information and take every reasonable precaution
and use all reasonable efforts to prevent the unauthorized disclosure of the
same. The parties agree to take all steps reasonably necessary and appropriate
to ensure that their employees, agents, and/or assistants treat all information
as confidential and to ensure that such employees, agents, and/or assistants are
familiar with and abide by the terms of this Agreement.

 

8) Term

 

The term of this Agreement is twelve (12) months from the date hereof, and will
be automatically renewed for one (1) additional twelve month period unless
either party shall notify the other in writing of its intention not to renew.
Such notice must be given ninety (90) days prior to expiration of the original
term. This Agreement may also be terminated by either party upon ninety (90)
days written notice.

 



  3

   



  

9) Notices

 

Any notices required under this Agreement shall be delivered to:

 

Bravatek:

 

Bravatek Solutions, Inc.

2028 E. Ben White Blvd.

Unit #240-2835

Austin, TX 78741

 

Companies:

 

IEVOLV Ventures, Inc.

332 Alsace Ct.

Roseville, CA 95747

 

DP Telecom Inc.

PO Box 1596

Elk Grove, CA 95759

 

10) Governing Law

 

This Agreement is entered into in the State of Texas and shall be interpreted
according to the laws of the State of Texas.

 

11) Indemnification

 

Companies shall indemnify Bravatek, its directors, officers and employees, for
any and all damages, costs, expenses, and other liabilities, including
reasonable attorney’s fees and court costs incurred in connection with any
third-party claim, action or proceeding arising from the negligence or
intentional misconduct of Companies or breach by Companies of any of their
obligations under this Agreement.

 

Bravatek shall indemnify Companies, their directors, officers and employees, for
any and all damages, costs, expenses, and other liabilities, including
reasonable attorney’s fees and court costs, incurred in connection with any
third-party claim, action or proceeding arising from the negligence or
intentional misconduct of Bravatek or breach by Bravatek of any of its
obligations under this Agreement.

 



  4

   



  

12) Modifications

 

No changes or modifications of this Agreement or any of its terms shall be
deemed effective unless in writing and executed by the parties hereto.

 

13) Assignment

 

This Agreement shall not be assignable by either party without the prior written
consent of the other party.

 

14) Entire Agreement

 

This Agreement represents the complete and entire understanding between the
parties regarding the subject matter hereof and supersedes all prior
negotiations, representations, or agreements, either written or oral, regarding
this subject matter.

 

This Agreement shall not be considered accepted, approved or otherwise effective
until signed by the appropriate parties.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 



  5

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the date first written above.

 

  



BRAVATEK:

 

COMPANIES:

 

Bravatek Solutions, Inc.

 

IEVOLV Ventures, Inc.

By: /s/ Thomas A. Cellucci

By:

/s/ John Banse

 

Name:

Thomas A. Cellucci

 

Name:

John Banse

 

Title:

CEO & Chairman

 

Title:

President

 

DP Telecom Inc.

By: /s/ Devon Jones

 

Name:

Devon Jones

 

Title:

CEO/Director



  



  6

   



 

EXHIBIT A

TO

STRATEGIC ALLIANCE AGREEMENT

 

 

 

CREDIT AGREEMENT

 



  7

   



  

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into effective as of the ___
day of ______________, 2018, (the “Effective Date”) by and between, DP Telecom
Inc., a corporation established under the laws of the State of Wyoming
(“Borrower”), IEVOLV Ventures, Inc., a corporation organized under the laws of
the State of California (“Guarantor”), and Bravatek Solutions Inc., a
corporation established under the law of the State of Colorado (“Lender”).

 

RECITALS

 

WHEREAS, Lender has agreed to lend $200,000 (the “Principal Amount”) to Borrower
upon the terms and conditions of this Agreement (the “Loan”).

 

WHEREAS, as a material inducement for Lender to lend the Principal Amount to
Borrower pursuant to the terms and conditions set forth herein: (i) Guarantor
has agreed to the terms and conditions of this Agreement and to execute this
Agreement, and (ii) Borrower has agreed to the terms and conditions of this
Agreement and to execute this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this Agreement, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties agree as
follows:

 

1. Loan to Borrower. At the closing of the Loan, Lender shall loan the Principal
Amount to Borrower, and Borrower shall execute and deliver to Lender that
certain Secured Promissory Note, Security Agreement, and Guaranty attached
hereto as Exhibit A (collectively the “Note”). The Principal Amount and interest
and fees due pursuant to the Note, shall be repaid by Borrower pursuant to the
terms of the Note.

 

2. Profit Payments. Borrower and Guarantor each expressly agree that they shall
pay 20% of all net profits earned by each of them after the Effective Date
hereof to Borrower within 30 days of receipt of such profits. Profit payments
will be made for all net profits earned by each of Borrower or Guarantor for the
period commencing on the Effective Date and terminating on the later of (a) 6
months following the Effective Date, or (b) a later date if mutually determined
by the parties in writing.

 

3. Right of First Refusal. Borrower and Guarantor each expressly grant Lender a
30-day written right of first refusal to provide telecom services for all
telecom contracts that either Borrower or Guarantor receive after the Effective
Date hereof and terminating on the later of (a) 6 months following the Effective
Date, or (b) a later date if mutually determined by the parties in writing.

 

4. Further Assurances. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of the Agreement.

 

5. Notices. Any notices permitted or required under this Agreement shall be made
to the following addresses:

 

 



  8

   



  

If to Lender:

 

Bravatek Solutions, Inc.

2028 E. Ben White Blvd.

Unit #240-2835

Austin, TX 78741

 

If to Borrower:

 

DP Telecom Inc.

PO Box 1596

Elk Grove, CA 95759

 

If to Guarantor:

 

IEVOLV Ventures, Inc.

332 Alsace Ct.

Roseville, CA 95747

 

6. Entire Agreement. This Agreement contains the entire understanding between
the parties regarding the subject matter hereof and supersedes any prior
understandings and agreements among them respecting the subject matter of this
Agreement, except that the Note shall expressly supersede this Agreement.

 

7. Agreement Binding. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns.

 

8. Amendment and Modification. This Agreement may be amended, modified, or
supplemented only by a written agreement signed by each of the parties.

 

9. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without giving
effect to the conflicts of laws provisions thereof. The parties hereby subject
themselves to the jurisdiction of the federal and state courts located within
the State of Texas and agree that the exclusive venue and place of jurisdiction
for any lawsuit arising under or related to this Agreement shall be the federal
and state courts located within Travis County, Texas.

 

10. Severability. If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

 

11. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original. This Agreement shall be deemed fully
executed and effective when all parties have executed at least one of the
counterparts, even though no single counterpart bears all such signatures.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 



  9

   



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 



 

LENDER:

 

Bravatek Solution Inc.

        By:

 

Name:

Thomas A. Cellucci     Title: Chairman & CEO          

 

BORROWER:

 

DP Telecom Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

Devon Jones

 

 

Title:

CEO/ Director

 

 

 

 

 

 

GUARANTOR:

 

IEVOLV Ventures, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

John Banse

 

 

Title:

President

 



 



  10

   



 

EXHIBIT A

TO

CREDIT AGREEMENT

 

 

 

SECURED PROMISSORY NOTE

&

SECURITY AGREEMENT

 

 

 



  11

   



  

SECURED PROMISSORY NOTEPRIVATE

 



$200,000.00

 

_________________, 2018

 

 

Austin, Texas



  

FOR VALUE RECEIVED, DP TELECOM, INC., a Wyoming corporation (the “Borrower”),
having an address of PO Box 1596, Elk Grove, California, 95759, hereby promises
and agrees to pay to the order of Bravatek Solutions, Inc., a Colorado
corporation (the “Lender”), located at 2028 E. Ben White Blvd., Unit #240-2835,
Austin, Texas, 78741, or at such other place as the holder hereof (“Holder”) may
designate in writing, in lawful money of the United States of America, the
principal sum of two hundred thousand dollars ($200,000.00) (the “Principal
Sum”), together with interest thereon and other fees in connection therewith,
all in accordance with the terms and conditions set forth below.

 

1. Unless increased pursuant to Paragraph 5 below, interest on this Secured
Promissory Note (this “Note”) shall accrue at the rate of ten percent (10%) per
120 days. The loan evidenced by this Note is referred to herein as the “Loan.”
The advance of the principal hereunder to Borrower, net of a $50.00 origination
fee for Lender’s wire fees, as well as other matters, shall be evidenced by a
Receipt, Acknowledgment and Instruction executed by Borrower in the form of
Exhibit A attached hereto, and upon the execution thereof by Borrower the terms
and conditions of such document shall be deemed incorporated herein.

 

2. (a) A balloon payment in the amount of $220,000 ($220,000.00) (consisting of
principal plus interest) will be due and payable in full by 5:00 pm, Central
Standard Time, 120 days after the date hereof (the “Maturity Date”). Such
payment shall be delivered to Lender’s address, or to such other address as
directed in writing by the Holder hereof, and shall be made in U.S. Dollars in
immediately available funds.

 

(b) Notwithstanding the above, if the due date for a payment under this Note
falls on a day which is not a Business Day, then such due date shall be
automatically adjusted so that it falls instead on the first Business Day
following such scheduled due date. For purposes of this Note, “Business Day”
means any day other than a Saturday or Sunday or a day on which commercial banks
are required or authorized to close in any of (1) New York, New York, or (2)
Austin, Texas.

 

3. Borrower may prepay any amount due hereunder, in whole or in part, at any
time without penalty or premium for such early payment.

 

4. (a) The occurrence or existence of any of the following events or
circumstances shall constitute an “Event of Default” hereunder (a “Default”
being the occurrence of any event or the existence of any circumstances which,
if uncured, could result in an Event of Default with the lapse of time or the
giving of notice, or both):

 

(1) Any payment or delivery required by this Note is not made when due
hereunder;

 

(2) Any other obligation or covenant undertaken by Borrower hereunder or under
any other document, instrument or agreement executed and/or delivered by
Borrower or any other party in connection with or relating to the Loan
(collectively, together with this Note and the documents referenced in Paragraph
6 below, the “Loan Documents”) is not performed or observed as and when required
hereby or thereby;

 



  12

   



  

(3) Any representation or warranty made by Borrower in this Note or any other
Loan Document proves to have been materially false or inaccurate when made;

 

(4) Any event of default occurs under any Loan Document evidencing, securing or
guaranteeing the obligations evidenced by this Note, including any document
described in Paragraph 6 below (collectively the “Security Documents”), or the
lien or security interest of any such Security Document fails or ceases for any
reason to be a valid security interest securing this Note by the respective
property referred to in such Paragraph 6, or such property is or becomes subject
to any other lien, security interest or other encumbrance that is not a matter
of public record on the date hereof without the written consent of the Holder
hereof ;

 

(5) Any event of default occurs under any security agreement or similar document
relating to a lien that is prior to the lien of any instrument described in
Paragraph 4(a)(4) above;

 

(6) Any judgment is entered against Borrower in an amount exceeding $10,000 that
is not discharged within 10 days; or

 

(7) Borrower (i) files or consents by answer or otherwise to the filing against
it of a petition for relief or arrangement or any other petition in bankruptcy
or to take advantage of any bankruptcy or insolvency law of any jurisdiction,
(ii) makes a general assignment for the benefit of its creditors, or (iii)
consents hereafter to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to any substantial part of its
property, or (iv) or suffers an involuntary petition in bankruptcy or
receivership to be filed and not vacated within 30 days.

 

(b) Borrower shall give Holder written notice within 24 hours of the occurrence
or existence of any Default or Event of Default known to Borrower.

 

(c) Upon the occurrence and during the continuance of any Event of Default, the
entire unpaid principal balance and accrued but unpaid interest hereunder shall,
at the option of Lender exercised by written notice to Borrower, at once become
due and payable (provided, however, that no such notice shall be necessary (and
such acceleration shall occur automatically) upon the occurrence of an Event of
Default described under Paragraph 4(a)(7) above). Failure to exercise such
option shall not constitute a waiver of the right to exercise the same in the
event of any subsequent Event of Default.

 

5. In the event Borrower fails to make the final principal and interest payment
on the Maturity Date, Borrower agrees to pay Holder a one-time late charge equal
to ten percent (10.0%) of the amount so unpaid (such late charge constituting
liquidated damages in lieu of actual damages and not a penalty) and (b) all
amounts owing and past due hereunder, including without limitation principal
(whether by acceleration or in due course), interest, late fees and other
charges, shall bear interest, both before and after judgment, at the rate equal
to the lesser of (i) five percent (5%) per month, or (2) the maximum interest
rate, if any, permitted by applicable law.

 

6. (a) This Note shall be secured by the following (each, a “Security
Document”):

 

(1) A security interest in any and all of Borrower’s tangible or intangible
assets, already acquired or hereinafter acquired, including but not limited to:
existing and future invoices, accounts receivable, instruments, inventory, cash,
computers, furniture, fixtures, hardware, securities and general intangibles
(the “Property”);

 



  13

   



 

(2) A Security Agreement executed by Borrower granting a security interest in
the Property; and

 

(3) A Guaranty executed by IEVOLV Ventures, Inc., a corporation organized under
the laws of the State of California.

 

7. (a) Borrower shall pay to Lender at initial funding a one-time origination
charge of fifty dollars ($50.00) at closing, which shall be used by Lender to
cover the costs and fees incurred by Lender in connection with wiring of funds
to the Borrower.

 

(b) In addition, in the event that any payment under this Note is not made at
the time and in the manner required (whether before or after maturity), Borrower
agrees to pay any and all costs and expenses (regardless of the particular
nature thereof and whether incurred before, during or after the initiation of
suit, bankruptcy, reorganization, receivership, liquidation, or other
proceedings, or before or after judgment) which may be incurred by Holder in
connection with the enforcement of any of its rights under this Note or the
other Loan Documents, including, but not limited to, attorneys’ fees and all
costs and expenses of collection.

 

(c) Any amount owing by Borrower under this Paragraph 7 and not paid directly or
reimbursed by Borrower upon demand from Holder shall (until so paid or
reimbursed) constitute an additional principal obligation hereunder as of the
date such obligation arises and shall accrue interest at the applicable rate
provided herein.

 

8. All amounts paid by Borrower in respect of amounts due hereunder shall be
applied by Holder in the following order of priority: (a) amounts due and
payable, if any, pursuant to Paragraph 7 above, (b) late fees and interest due
and payable, if any, pursuant to Paragraph 5, above, (c) the interest payable on
the principal balance hereof, and (d) the outstanding principal balance hereof.

 

9. Borrower, on behalf of itself and all sureties and en-dorsers hereof, hereby
waives presentment for payment, demand, and notice of dishonor and nonpayment of
this Note, and consents to any and all extensions of time, renewals, waivers, or
modifi-cations that may be granted by Holder with respect to the payment or
other provisions of this Note, and to the release of any security, or any part
thereof, with or without substi-tution.

 

10. Notwithstanding any other provision contained in this Note, any other Loan
Document or any other instrument given to evidence or secure the obligations
evidenced hereby: (a) the rates of interest and charges provided for herein and
therein shall in no event exceed the rates and charges which result in interest
being charged at a rate equaling the maximum allowed by law; and (b) if, for any
reason whatsoever, Holder ever receives as interest in connection with the
transaction of which this Note is a part an amount which would result in
interest being charged at a rate exceeding the maximum allowed by law, such
amount or portion thereof as would otherwise be excessive interest shall
automati-cally be applied toward reduction of the unpaid principal balance then
outstanding hereunder and not toward payment of interest.

 

11. The failure of Holder in any one or more instances to insist upon strict
performance of any of the terms and provisions of this Note, or to exercise any
option conferred herein shall not be construed as a waiver or relinquishment, to
any extent, of the right to assert or rely upon any such terms, provisions or
options on any future occasion.

 

12. This Note is deliv-ered in the State of Texas and shall be governed by and
construed in accordance with the laws of said State, without giving effect to
any conflict of laws provisions. If there is a lawsuit, Borrower agrees upon
Lender’s request to submit to the jurisdiction of the federal and state courts
located in Travis County, Texas. The provisions of this Note and the other Loan
Documents represent the wording selected by Borrower, Lender and the other
respective parties thereto (as applicable) to define their agreement and no rule
of strict construction shall apply against any such party.

 



  14

   



 

13. This Note shall bind the successors and assigns of Borrower and shall inure
to the benefit of the successors and assigns of Lender. Borrower agrees and
consents to Lender’s sale or transfer, whether now or later, of the Loan or of
one or more participation interests in the Loan to one or more purchasers,
whether related or unrelated to Lender. Borrower hereby consents to the
providing by Lender to any one or more purchasers, or potential purchasers, of
any information Lender may have regarding Borrower or any other party or matter
relating to the Loan. Borrower waives all rights of offset or counterclaim that
it may have now or later against Lender, and Borrower agrees that any purchaser
of the Loan or any such participation interest may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

 

14. Borrower acknowledges, represents warrants and confirms to Lender, and
covenants with Lender, as follows:

 

(a) The terms and conditions of this Note and the other Loan Documents,
including the amount and time and manner of payment of origination fees or
interest in respect of the Loan, are fair and reasonable in light of the risks
to Lender in making, holding and administering the Loan;

 

(b) All funds advanced hereunder by Lender are being used by Borrower for
commercial business purposes and not for personal, consumer or household
purposes;

 

(c) Borrower owes Lender the entire amount set forth in this Note, which amount
includes the principal sum and all accrued interest, and that the amount stated
as due is correct;

 

(d) Borrower is a limited liability company duly organized, validly existing and
in good standing pursuant to the laws of the State of Idaho and shall at all
times during such time as any obligation remains outstanding under this Note
maintain its corporate existence and keep current all necessary filings relating
thereto;

 

(e) The execution, delivery and performance by Borrower of this Note and the
other Loan Documents have been duly authorized by all necessary shareholder,
officer, director and/or other “corporate” action on the part of Borrower and do
not and will not contravene or violate any provision of Borrower’s Articles of
Organization or Operating Agreement, and the person executing this Note and the
other Loan Documents to be executed by Borrower on behalf of the Borrower has
been duly authorized to do so;

 

(f) The obligations of Borrower hereunder and under the Loan Documents to which
Borrower is a party constitute legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with its and their respective terms;

 

(g) None of the written information furnished to Lender by or on behalf of
Borrower in connection with the negotiation and consummation of the Loan
contained, as of the date thereof, any untrue statement of a material fact or
omitted, as of the date thereof, a material fact necessary to make the
statements contained therein or herein not misleading;

 

(h) No litigation or similar proceeding is presently pending or, to the best
knowledge of Borrower, threatened against Borrower, and, other than the liens of
the Security Documents, no lien presently exists upon any of the assets or
property of Borrower, except those liens which are a matter of public record as
of the date of this Note;

 



  15

   



 

(i) Without the prior written consent of Holder (in the sole and absolute
discretion of Holder), so long as the Note is outstanding Borrower will not,
either directly or indirectly:

 

(1) engage in any business or activity other than the normal and customary
business of the Borrower (the “Permitted Activities”);

 

(2) incur any new indebtedness after the date hereof, secured or unsecured,
direct or contingent (including guaranteeing any obligation), except for trade
payables incurred in the ordinary course of its business conducting the
Permitted Activities, provided that each of such payables is paid when due;

 

(3) own any subsidiary or make any investment in any person or entity;

 

(4) hold itself out to be responsible for the debts of another person or entity;

 

(5) make any loans to any third party;

 

(6) pay any accrued but unpaid, or any excessive or unreasonable, salary, bonus,
commission, consultant fee or other compensation to any affiliate of Borrower,
or any family member of any such party;

 

(7) redomesticate or convert into a form of business entity; or

 

(8) enter into any agreement to do or affect any of the above prior to the
complete satisfaction of Borrower’s obligations under this Note and the other
Loan Documents;

 

(j) Borrower will comply in all material respects with the requirements of all
laws and regulations applicable to Borrower, the non-compliance with which would
be reasonably likely to materially and adversely affect Borrower’s business,
financial condition or the Property encumbered by the Security Documents; and

 

(k) No Default or Event of Default exists or will exist upon the execution,
delivery or funding of this Note.

 

15. Time is of the essence regarding the obligations of Borrower under this
Note.

 

16. This Note may be amended only by a writing signed by Borrower and Holder.

 

17. Borrower hereby agrees to release, indemnify, defend and hold harmless
Lender, its affiliates, and the managers, members, officers, employees, counsel
and agents of any and each of them, from and against all claims, expenses or
liabilities of any kind which may be incurred by or asserted against any such
person or entity in connection with or arising out of this Note, the other Loan
Documents and the Loan, the financing of the Loan, the collateral therefor, and
any investigation, litigation or proceeding related to any such matters. Under
no circumstances shall Lender or any of its affiliates be liable for punitive,
exemplary, consequential or indirect damages which may be alleged to result from
this Note, the other Loan Documents or the Loan.

 



  16

   



 

18. BORROWER HEREBY IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY AND
ALL ACTIONS OR PROCEEDINGS BROUGHT WITH RESPECT TO ANY PROVISION OF THIS NOTE OR
OF ANY OTHER LOAN DOCUMENT OR THE ENFORCEABILITY OR INTERPRETATION THEREOF OR
ANY OTHER MATTER RELATED HERETO OR THERETO OR ARISING HEREUNDER OR THEREUNDER.

 

19. Unless otherwise specifically provided herein, all notices shall be in
writing addressed to the respective party as set forth below and may be
personally delivered, sent by facsimile transmission, sent by reputable
overnight courier service, or sent by United States mail, return receipt
requested. Such notices shall be deemed to have been given: (a) if delivered in
person, on the date of delivery; (b) if delivered by facsimile transmission, on
the date of transmission if transmitted by 5:00 p.m. (Central Standard Time) on
a business day or, if not, on the next succeeding business day; provided that a
copy of such notice is also sent the same day as the facsimile transmission by
any other means permitted herein; (c) if delivered by overnight courier, on the
date that delivery is first attempted; or (d) if by United States mail, on the
earlier of two (2) business days after depositing in the United States mail,
postage prepaid and properly addressed, or the date delivery is first attempted.
Notices shall be addressed as set forth in the introductory paragraph of this
Agreement, or to such other address as the party to whom such notice is intended
shall have previously designated by written notice to the serving party.

 

IN WITNESS WHEREOF, Borrower has caused this Secured Promissory Note to be
executed by its duly authorized representative on or as of the day and year
first above written.

 

 



 

DP TELECOM, INC.

           

 

Name:

Devon Jones     Title: CEO/ Director  



 



  17

   



 

Exhibit A

To

Secured Promissory Note

 

RECEIPT, ACKNOWLEDGMENT AND INSTRUCTION

 

In connection with the loan evidenced by that certain Secured Promissory Note
(the “Note”) executed as of the ___ day of ______________, 2018, by the
undersigned DP TELECOM, INC., a Wyoming corporation (“Borrower”), in favor of
Bravatek Solutions, Inc., a Colorado corporation (“Lender”), Borrower hereby:

 

(1) acknowledges receipt of $200,000.00 as of the date set forth below as a
complete advance of principal under the Note (the “Principal Sum”) along with
payment to Lender of $50.00 as an origination fee to Lender simultaneously, for
a net cash receipt of $199,950.00;

 

(2) acknowledges and agrees that a balloon payment of the original Principal Sum
plus interest shall be due and payable 120 days after the date of the Note,
unless shortened by Lender pursuant to Paragraph 4 of the Note.

 

(3) acknowledges and agrees that, by virtue of the advances and capitalizations
described in items (1) and (2) above, Lender has made a full advance of the
$200,000.00 in principal under the Note;

 

(4) acknowledge and agree that principal sum origination, and other fees and
charges related to the closing of the Loan are non-refundable (as defined in the
Note) and Lender shall not be required to refund any portion thereof in the
event of prepayment or other early satisfaction of the Loan;

 

(5) confirms the accuracy, as of the date hereof, of each representation and
warranty of Borrower made in the Note and the other Loan Documents (as defined
therein); and

 

(6) without limiting the generality of the foregoing, represents, warrants and
confirms to Lender that, as of the date hereof and the funding of the cash
advance, no Default or Event of Default exists or has occurred.

 

IN WITNESS WHEREOF, Borrower has caused this Receipt, Acknowledgment and
Instruction to be executed by its duly authorized representative as of this ___
day of ______________, 2018.

 

 



 

DP TELECOM, INC.

               

 

Name:

Devon Jones

    Title:

CEO/ Director

 



  



  18

   



 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is executed as of ___ day of
______________, 2018, by DP Telecom, Inc., a Wyoming corporation (“Pledgor”),
having an address of PO Box 1596, Elk Grove, California, 95759, in favor of
Bravatek Solutions, Inc., a Colorado corporation (“Pledgee”). Capitalized terms
used and not otherwise defined herein are used with the meanings set forth in
the Uniform Commercial Code as adopted by the State of Texas (as amended and as
may be amended hereafter, the “UCC”).

 

Whereas, in order to induce Pledgee and/or its affiliates to make a commercial
loan and/or extend certain business credit to Pledgor, Pledgor is willing to
execute this Agreement securing the payment and performance of each of the
following (collectively, the “Obligations”), by granting a security interest in
favor of Pledgee as herein provided:

 

(1) Pledgor’s obligations under that certain Secured Promissory Note executed by
Pledgor in favor of Pledgee as of, on or about even date herewith (together with
all substitutions, consolidations, amendments, modifications, replacements,
restatements, increases, renewals, and extensions thereof, in whole or in part,
the “Note”), in the original amount of $200,000.00 together with interest,
origination fees and other fees thereon as provided therein;

 

(2) Pledgor’s obligations under any other document or agreement executed by
Pledgor herewith or after the date hereof that references this Agreement
specifically as providing security for such obligations; and

 

(3) All other covenants and obligations of Pledgor identified hereunder as
“Obligation” (collectively, the “Obligations”);

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Pledgor hereby
agrees in favor of Pledgee as follows:

 

1. Security Interest. Subject to the terms and conditions set forth herein,
Pledgor hereby assigns, pledges, transfers, sets over, delivers, hypothecates
and delivers to Pledgee, and hereby grants to Pledgee, (a) a security interest
in any and all of Pledgor’s tangible or intangible assets, already acquired or
hereinafter acquired, including but not limited to: existing and future
invoices, accounts receivable, instruments, inventory, cash, equipment,
computers, furniture, fixtures, hardware, securities and general intangibles
(collectively referred to herein as the “Collateral”); (b) all substitutions,
renewals, or replacements of and additions to, and accessions and accumulations
to, any of the Collateral, (c) any and all certificates or other instruments or
documents representing any of the foregoing, and (d) all Proceeds (including
insurance policy proceeds, condemnation proceeds and proceeds of sale),
products, replacements and substitutes of any of the foregoing, and any property
of any character whatsoever into which any of the foregoing may be converted,
and any and all royalties, payments or other distributions received in respect
thereof. The lien created hereby shall be prior to all other liens, claims,
security interests, options, charges or encumbrances whatsoever (each, a “Lien”)
other than other Liens in favor of Pledgee.

 

2. Security for Obligations. This security interest and pledge is made to secure
the accuracy, completeness and full and timely payment and performance of each
and every Obligation.

 



  19

   



 

3. Perfection; License. Pledgor agrees to deliver all Collateral consisting of
original Instruments, Chattel Paper, negotiable Documents, securities or
certificated stock to Pledgee to be held by Pledgee, each in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignments in blank, all in form and substance acceptable to Pledgee. If any
Collateral is not delivered to Pledgee and a security interest in that
Collateral may be perfected under the UCC by a proper filing of a financing
statement, Pledgor hereby agrees that a financing statement (and any
continuation statements relating thereto) may be so filed by Pledgee at
Pledgor’s expense and may take (and/or require either Pledgor to take) any other
actions necessary, appropriate or advisable to perfect the Lien in favor of
Pledgee hereunder and protect the priority thereof. If requested by Pledgee at
any time, Pledgor shall cause to be executed a deposit account control agreement
satisfactory in form and substance to Pledgee with respect to any Collateral
consisting of Deposit Accounts.

 

4. Representations, Warranties and Covenants. Pledgor represents, warrants and
covenants as follows:

 

(a) Pledgor holds title to the Collateral free and clear of any Liens other than
the Lien of this Agreement or other Liens in favor of Pledgee except as
otherwise identified in the Note or this Agreement.

 

(b) Pledgor has legal title and the right and authority to assign and pledge and
grant a security interest in the Collateral.

 

(c) The granting of a security interest in the Collateral pursuant to this
Agreement and the delivery to Pledgee of the Collateral or the filing of a
financing statement covering the Collateral in compliance with the UCC will
create a valid and perfected security interest in the Collateral securing
Pledgor’s compliance with and performance of the Obligations.

 

(d) This Agreement does not conflict with (1) any prior agreement, instrument or
undertaking to which Pledgor is a party or obligor, or (2) any law, rule,
regulation, order, judgment, decree, determination or award applicable to
Pledgor, nor does it conflict with any obligation contained therein, and the
ability of Pledgor to enter into this Agreement, to make the representations,
covenants and warranties set forth herein and to perform the obligations
contemplated herein is not limited in any way by any other agreement,
instrument, obligation or undertaking.

 

(e) Pledgor is a corporation organized under the laws of the State of Wyoming.

 

(f) There is no pending or, to the knowledge of Pledgor, threatened action or
proceeding before any court or administrative agency, and there are no final
judgments of record, against Pledgor or relating to or affecting any of the
Collateral.

 

(g) Except as previously disclosed in writing to Pledgee, Pledgor is not in
default under any material obligation for the payment of borrowed money, for the
deferred purchase price of property or for the payment of any rent, nor is there
any event which has occurred and is continuing that, under the terms of any
indenture, mortgage, loan agreement or other agreement or instrument relating to
such obligation, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder, which default(s), either individually or in the
aggregate, would be reasonably likely to (1) result in the creation or
imposition of a Lien upon any of the Collateral, or (2) have a material adverse
effect on Pledgor or its financial condition or on Pledgor’s ability to pay or
satisfy each Obligation in a timely manner (a “Material Adverse Effect”).

 



  20

   



 

(h) So long as the Lien of this Agreement is not discharged, (1) Pledgor will at
all times comply with the terms and conditions of the documents governing each
Lien on any of the Collateral other than the Lien of this Agreement (each, an
“Other Lien”) and the obligations secured thereby, and (2) Pledgor agrees that,
if Pledgor fails to so comply with the documents governing any Other Lien,
Pledgee may in its sole discretion pay or perform, on behalf of Pledgor, the
obligation of Pledgor under the documents governing such Other Lien that Pledgor
so failed to pay or perform, in which case Pledgor shall reimburse Pledgee upon
demand for all amounts expended by Pledgee in connection therewith together with
interest at the then-applicable rate of interest under the Note (and such
reimbursement obligation, together with such interest, shall constitute
additional Obligations hereunder). For the avoidance of confusion, this Section
4(h) shall not be construed as permitting Pledgor to encumber any of the
Collateral except as otherwise expressly permitted by the terms of this
Agreement.

 

(i) Pledgor is not in violation of any law, order, injunction, decree, rule or
regulation applicable to Pledgor of any court or administrative body, which
violation(s), either individually or in the aggregate, would be reasonably
likely to (1) result in the creation or imposition of a Lien upon any of the
Collateral, or (2) have a Material Adverse Effect.

 

(j) None of the written information furnished to Pledgee by or on behalf of
Pledgor in connection with the loan evidenced by the Note contained, as of the
date thereof, any untrue statement of a material fact or omitted, as of the date
thereof, a material fact necessary to make the information contained therein or
herein not misleading. There is or has occurred no fact, event or circumstance
which Pledgor has not disclosed to Pledgee in writing which has a Material
Adverse Effect or, so far as Pledgor can reasonably foresee, will have a
Material Adverse Effect.

 

5. Covenants and Further Assurances.

 

(a) Pledgor shall defend the Collateral against any and all claims or demands of
any and all persons claiming the Collateral, and all Liens thereon (other than
Liens in favor of Pledgee), which are allegedly superior to that of Pledgee
hereunder. Pledgor agrees that, at any time and from time to time, Pledgor will
promptly execute and deliver all further instruments and documents and take all
further action that may be reasonably necessary or desirable, or that Pledgee
may reasonably request, in order to perfect and protect the assignment and
security interest granted or purported to be granted hereby or to enable Pledgee
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral.

 

(b) Pledgor shall not, without the prior written consent of Pledgee:

 

(1) Sell, assign or otherwise dispose of any of the Collateral outside of the
ordinary course of business;

 

(2) Create or suffer to exist any Lien upon or with respect to any of the
Collateral, except for the assignments and security interests created by this
Agreement; or

 

(3) Relocate any item of Collateral which is tangible Collateral (including
without limitation any of the Collateral) to a location other than the address
of the Pledgor’s business.

 

(c) In the event that a Total Loss (as defined below) occurs with respect to any
Item (as defined below), Pledgor shall promptly deliver to Pledgee all proceeds
of insurance policies in respect of the Item suffering the Total Loss. For
purposes hereof, “Item” means any item of Collateral which is tangible
Collateral (including without limitation any of the Collateral), and “Total
Loss” means, with respect to an Item, (1) the destruction of or damage to such
Item which renders it beyond repair or permanently unfit for normal use or which
results in an insurance settlement on the basis of a total loss or a
constructive or compromised total loss or (2) the theft, disappearance,
confiscation, seizure or requisition of use of such Item for a period of not
less than thirty (30) days.

 



  21

   



 

(d) Pledgor shall cause all taxes or other governmental charges levied against
any item of Collateral to be paid before delinquency.

 

(e) Pledgor represents that its principal place of business and chief executive
office is located at the address set forth for Pledgor in the Note and agrees
that it shall not change (or permit to be changed) either of such locations or
offices or the place where it keeps any of the records regarding any of the
Collateral without first giving Pledgee not less than fourteen (14) days’
written notice of its proposed new address and without giving Pledgee prompt
notice of the actual effectiveness of any such address change.

 

(f) Pledgor confirms that its name is exactly correct in the Preamble to this
Agreement and covenants that it will not change its name without first giving
Pledgee not less than fourteen (14) days’ written notice of its proposed new
name and without giving Pledgee prompt notice of the actual effectiveness of any
such name change.

 

(g) Pledgor agrees to permit, and Pledgor hereby grants to Pledgee a license, to
enter the place where the Collateral is then currently located at any time
during regular business hours for the purposes of inspecting or auditing the
Collateral and, upon the occurrence and during the continuance of an Event of
Default, exercising or enforcing its rights and remedies hereunder and under the
UCC. In the absence of an Event of Default, Pledgee shall use its commercially
reasonable efforts not to disrupt the normal business operations of Pledgor in
conducting any such activities on Pledgor’s premises.

 

6. Default. The occurrence of one or more of the following events or existence
of any one or more of the following events or conditions shall constitute an
“Event of Default” under this Agreement:

 

(a) Pledgor shall fail to pay in full, when due (and within any grace period
expressly provided therefor in the Note or any other Loan Document), any
Obligation which requires a payment to Pledgee; or

 

(b) Pledgor shall fail to comply timely with or otherwise perform in a timely
manner any other Obligation, and Pledgor shall fail to cure such failure within
five (5) business days after written notice thereof from Pledgee (or, if longer,
within any grace period expressly provided therefor in the Note); or

 

(c) Pledgor shall (1) file or consent by answer or otherwise to the filing
against it of a petition for relief or arrangement or any other petition in
bankruptcy or to take advantage of any bankruptcy or insolvency law of any
jurisdiction, (2) make an assignment for the benefit of its creditors, or (3)
consent to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to any substantial part of its property; or

 

(d) Pledgor shall fail to observe or perform any term, condition or covenant set
forth in Sections 3, 4 or 5 above, and Pledgor shall fail to cure such failure
within five (5) business days after written notice from Pledgee; or

 

(e) Any representation or warranty made or furnished to Pledgee in connection
with this Agreement by or on behalf of Pledgor proves to have been false in a
material respect when made or furnished, and (1) Pledgee incurs a cost, expense,
loss or other liability as a result of such inaccuracy (including all fees,
costs and expenses of counsel retained by Pledgee) that Pledgor fails to pay for
within five (5) business days of Pledgee’s notice thereof or (2) Pledgee
otherwise deems itself insecure hereunder as a result of such inaccuracy; or

 



  22

   



  

(f) Any other Event of Default (as defined in the Note) shall occur under the
Note.

 

7. Remedies upon Default. If any Event of Default shall have occurred and be
continuing:

 

(a) All payments received by Pledgor under or in connection with the Collateral
shall be received in trust for the benefit of Pledgee, shall be segregated from
other funds of Pledgor and shall be immediately paid over to Pledgee in the same
form as so received (with any necessary endorsements), to the extent of the
Obligations then due and payable.

 

(b) Pledgee shall be entitled to exercise all of the rights, powers and remedies
of a secured party under the UCC with respect to the Collateral, and, in
addition, Pledgee may take one or more of the following actions:

 

(1) Pledgee shall have the right to transfer all or any part of the Collateral
into its name or the name of its nominee; and

 

(2) Pledgee may sell, assign, transfer, endorse and deliver the whole or, from
time to time, any part of the Collateral, for cash, upon credit, or for other
property, for immediate or future delivery, at any public or private sale
without notice (unless required by the UCC or other applicable law, in which
case Pledgor agrees that ten (10) business days’ notice shall be deemed
reasonable notice) or advertisement, and Pledgee may bid and become purchaser at
any public or private sale.

 

(d) Pledgee may at any time demand, sue for, collect or make any compromise or
settlement with reference to the Collateral as Pledgee, in its sole discretion,
chooses. The rights and remedies set forth in this Section 7 are cumulative. The
exercise by Pledgee of any right or remedy set forth in this Section 7 shall not
preclude Pledgee from exercising any other such right or remedy.

 

(e) Pledgee may enforce its rights under this Agreement without resort to prior
judicial process or judicial hearing, and Pledgor expressly waives, renounces
and knowingly relinquishes any legal right which might otherwise require Pledgee
to enforce its rights by judicial process. In so providing for a non-judicial
remedy, Pledgor recognizes and concedes that such a remedy is consistent with
the usage of the trade, is responsive to commercial necessity and is the result
of bargaining at arms’ length. Nothing in this Agreement is intended to prevent
Pledgor or Pledgee from resorting to judicial process at such party’s option.

 

8. Application of Proceeds. Any proceeds of any sale of, or realization upon,
all or any part of the Collateral, any proceeds of insurance policies relating
to lost or damaged Items pursuant to Section 5(c) above, and all other cash
retained by Pledgee pursuant to this Agreement shall be applied and disbursed by
Pledgee in the following order of priorities: (a) to the payment of all
reasonable costs, expenses, liabilities and advances made or incurred by
Pledgee, its agents, attorneys and counsel, in managing and maintaining the
Collateral or in exercising any right or remedy under this Agreement, (b) to the
payment of the outstanding Obligations, and (c) the balance, if any, to Pledgor.
Pursuant to the Note, Pledgor shall remain liable to Pledgee to the extent of
any deficiency between the amount of the proceeds of such distribution and the
aggregate of the amounts referred to in clauses (a) and (b) of this Section 8.

 

9. Pledgee Appointed Attorney-in-Fact. Effective upon the occurrence and during
the continuance of an Event of Default, Pledgor hereby appoints Pledgee as the
attorney-in-fact of Pledgor, with full authority in the place and stead of
Pledgor and in the name of Pledgor or otherwise, for the purpose of carrying out
the provisions of this Agreement and taking any action and executing any
instrument which Pledgee may deem necessary or advisable to accomplish the
purposes hereof. Pledgor hereby declares that the foregoing powers are granted
for valuable consideration, constitute powers granted as security for the full
and timely performance and payment by Pledgor of the Obligations and are coupled
with an interest and shall be irrevocable by it in any manner or for any reason.

 



  23

   



 

10. Termination of Security Interests; Release of Collateral.

 

(a) The Liens, pledges, security interests and licenses created or granted
pursuant to this Agreement shall continue in full force and effect until such
time as (1) all of the Obligations under the Note have been paid or performed in
full and (2) Pledgor has no other outstanding payment or delivery Obligations,
at which time such Liens, pledges, security interests and licenses shall
automatically terminate.

 

(b) Upon the termination of the Lien of this Agreement, Pledgee shall assign and
deliver to Pledgor the corresponding Collateral and related documents then in
the custody or possession of Pledgee (except for Collateral and property
retained, sold or otherwise disposed of by Pledgee pursuant to Section 7 above)
and shall execute and deliver all documents, including without limitation
assignments and other instruments, necessary to give full effect to the
termination of such Lien, pledges, security interests and licenses.

 

11. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when (a) delivered personally, (b)
sent by telecopier (with receipt confirmed), or (c) received by the addressee,
if sent by Express Mail, Federal Express or other express delivery service
(receipt requested) or (d) three business days after being sent by registered or
certified mail, return receipt requested, in each case to the other party at the
address for such party set forth in the Note (or to such other address or
telecopier number for a party as shall be specified by like notice, provided
that notices of a change of address or telecopier number shall be effective only
upon receipt thereof).

 

12. Indemnification. Pledgor shall, and does hereby, indemnify, defend and hold
harmless Pledgee, its affiliates, and the managers, members, officers,
employees, counsel, agents, successors and assigns of any and each of them
(each, including Pledgee, an “Indemnified Party”), for, from and against any
cost, expense, liability, loss, cause of action, claim or demand whatsoever
(each, a “Loss”) which may or might arise, be asserted against or be incurred by
an Indemnified Party (a) with respect to the Collateral or by reason of any of
the Loan Documents or the transactions effected or contemplated thereby, (b) by
reason of the alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants or agreements affecting the Collateral, or
(c) arising from any material inaccuracy of a representation of Pledgor
hereunder or any material breach of a covenant of Pledgor hereunder. Should any
Indemnified Party incur any Loss, the amount thereof, including costs, expenses
and reasonable attorneys’ fees, including any fees from the appeal on any
judicial action, shall be included in the Obligations secured hereby and shall
be immediately payable on demand with interest at the most recently applicable
rate of interest under the Note. Notwithstanding any provision herein to the
contrary, Pledgor shall not be required to indemnify any Indemnified Party for
any liability or defense of any claim arising out of or resulting from the gross
negligence or willful misconduct of such Indemnified Party. For the avoidance of
confusion, the rights provided for under this Section are cumulative to and with
any indemnification rights provided under the Note or any other Loan Document.

 

13. Miscellaneous.

 

(a) Time of Essence; Waiver. Pledgor agrees that in performing any act under
this Agreement that time shall be of the essence hereof. Any waiver by Pledgee
of any default hereunder shall not be a waiver of any other default on a future
occasion.

 

(b) Binding Effect; Assignment. All obligations and rights of Pledgor hereunder
shall inure to the benefit of and be binding upon Pledgor’s successors and
assigns. Pledgor may not delegate its obligations hereunder without the prior
written consent of Pledgee. All rights of Pledgee hereunder shall inure to the
benefit of its successors and assigns.

 



  24

   



 

(c) Entire Agreement. This Agreement, the Note and the other Loan Documents
contain the entire agreement between Pledgor and Pledgee with respect to the
specific subject matter hereof and thereof and supersede any prior
understandings and agreements between Pledgor and Pledgee with respect to such
specific subject matter.

 

(d) Severability. If any provision of this Agreement or the application thereof
to any party or circumstances is held invalid or unenforceable, the remainder of
this Agreement and the documents in the application of such provisions to other
parties or circumstances shall not be affected thereby, the provisions of this
Agreement and the documents being severable in any such instance.

 

(e) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the UCC with respect to all matters covered thereby
and the laws of the State of Texas, without reference to its choice of law
rules, with respect to all other matters. Pledgor hereby subjects itself to the
jurisdiction of the federal and state courts located within the State of Texas
and agrees that the exclusive venue and place of jurisdiction for any lawsuit
arising under or related to this Agreement shall be the federal and state courts
located within Travis County, State of Texas.

 

(g) Attorneys’ Fees. In the event an action or proceeding is brought by any
party under this Agreement to enforce or construe any of its terms, the party
that prevails by enforcing this Agreement shall be entitled to recover, in
addition to all other amounts and relief, its reasonable costs and attorneys’
fees incurred in connection with such action or proceeding.

 

(h) Construction. Whenever the context requires, the singular shall include the
plural and the plural shall include the singular, the whole shall include any
part thereof, and any gender shall include all other genders. The headings in
this Agreement are for convenience only and shall not limit, enlarge, or
otherwise affect any of the terms of this Agreement. Unless otherwise indicated,
all references in this Agreement to sections refer to the corresponding sections
of this Agreement. This Agreement shall be construed as though all parties had
drafted it.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. Counterparts and signatures transmitted
by facsimile shall be valid, effective and enforceable as originals.

 

IN WITNESS WHEREOF, Pledgor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

 



 

PLEDGOR:

 

DP Telecom, Inc.

               

 

Name:

Devon Jones     Title: CEO/ Director  



 



  25

   



  

GUARANTY

 

This GUARANTY (this “Guaranty”) is made as of the ___ day of ______________,
2018, by IEVOLV Ventures, Inc. (“Guarantor”), whose address is as set forth on
the signature page hereof, in favor of, Bravatek Solutions, Inc., a Colorado
corporation (together with its successors and assigns, “Lender”).

 

WHEREAS, simultaneously with the execution of this Guaranty, DP Telecom, Inc.
(the “Borrower” and an “Obligor”) has executed a Security Promissory Note in
favor of Lender as of even date herewith in the original amount of $200,000 (the
“Note”); and

 

WHEREAS, the obligations of the Borrower under the Notes are and will be secured
by, among other things: (a) a Security Agreement (the “Security Agreement”)
dated as of even date herewith, and (b) this Guaranty; and

 

WHEREAS, Guarantor is general contractor referring telecom services work to
Borrower as a subcontractor and therefore has an interest, financial and
otherwise, in the Borrower’s success; and

 

NOW, THEREFORE, as inducement for Lender to enter into the Promissory Note and
in consideration of the foregoing promises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby unconditionally and irrevocably covenants and agrees as
follows:

 

1. Guaranty.

 

1.1 Obligations. Guarantor absolutely, unconditionally and irrevocably
guarantees the full and timely payment, performance and compliance by the
Borrower of and with each and every obligation of the Borrower under the terms
of (a) the Note, (b) the Security Agreement, (c) any documents evidencing
indebtedness of Borrower to Lender incurred after the date hereof that
references the Security Agreement as security therefor, and (d) all other
documents now or hereafter executed in connection therewith (collectively,
including without limitation the Note and the Security Agreement, the
“Transaction Documents”), whether those obligations are due or not due,
contingent or absolute, liquidated or unliquidated, determined or undetermined
(collectively the “Obligations”).

 

1.2 Costs and Expenses. Additionally, Guarantor agrees to and shall pay all
costs and expenses (including court costs and reasonable attorney’s fees and
expenses) incurred by Lender in enforcing this Guaranty or in endeavoring to
collect the Obligations or to obtain the performance thereof (collectively,
“Enforcement Costs”), together with interest thereon at the annual rate set
forth in Paragraph 7 of the Note for past due amounts thereunder (provided that
such rate shall in no event exceed the maximum rate allowed by law).

 

2. Payment of Obligation and Enforcement Costs. Upon the occurrence of any
breach or default under the Transaction Documents or other failure of any
Obligor to pay or perform any Obligations in a timely manner, then Guarantor
shall, promptly upon receipt of written demand by Lender, (a) immediately cause
the Borrower to cure such breach or default or pay or perform such Obligations,
and provide Lender with evidence of the cure or performance of such breach or
default of such Obligations, or (b) pay such Obligation(s) to Lender at the
payment address set forth in the Note or at such other address as Lender may by
notice direct. Guarantor shall pay all Enforcement Costs and interest thereon
promptly upon receipt of written demand therefor by Lender.

 



  26

   



 

3. General Terms.

 

3.1. No Notice Required. Except as expressly set forth herein, neither failure
to give, nor defect in, any notice to Guarantor concerning default in the
payment, performance or compliance by the Borrower of or with the Obligations
shall terminate or in any way impair the Obligations of Guarantor hereunder.

 

3.2 Nature of Liability. Neither exercise, nor failure nor delay in exercise by
Lender of any rights, remedies or recourse conferred on it under the Transaction
Documents, hereunder, under applicable law or otherwise shall terminate or
impair the obligations of Guarantor hereunder and the rights of Lender
hereunder.

 

3.3 Waiver. Except as expressly set forth herein, to the fullest extent
permitted under applicable law, Guarantor hereby expressly waives: (a) notice of
the acceptance by Lender of this Guaranty; (b) the reliance of Lender upon this
Guaranty; (c) notice of the existence, creation, non-payment or non-performance
of any Obligation; (d) presentment, protest, demand, notice of dishonor and all
other notices whatsoever; (e) all diligence in collection or protection of or
realization on any Obligations, any obligation under this Guaranty or any
security for or guarantee of any of the foregoing; and (f) all suretyship
defenses and defenses in the nature thereof, including the benefits of the
provisions of any law (statutory or otherwise) that would discharge Guarantor if
Lender fails to proceed against any Obligor, and any other similar laws,
regulations and procedural rules now or hereafter in effect.

 

3.4 Subrogation Limited. Without limiting the generality of any other provision
contained herein, Guarantor shall have no right of subrogation until all the
Obligations have been paid and performed in full, and hereby waives any right of
subrogation against or arising from any Obligor or any payment by any Obligor.

 

3.5 Rights of Lender. If Guarantor fails to pay any amount or perform any
obligation when due, Lender may institute and pursue any action or proceeding to
judgment or final decree and may enforce any such judgment or final decree
against Guarantor and collect in the manner provided by law out of Guarantor’s
property, wherever situated, any monies adjusted or decreed to be payable. The
rights, remedies and recourse granted herein are in addition to any and all
other rights, remedies and recourse contained in the Transaction Documents and
applicable law. All rights, remedies and recourse of Lender (a) may, in the sole
and absolute judgment of Lender, be pursued separately, successively or
concurrently and (b) may be exercised as often as occasion therefor shall arise.
Lender may resort to any security for the performance of the obligations of
Guarantor hereunder in such order and manner as Lender may elect in its sole and
absolute discretion. No action taken by Lender that is permitted hereunder shall
in any way impair the rights of Lender or terminate or impair the obligations of
Guarantor under this Guaranty.

 

3.6 Subordination of Indebtedness of the Borrower to Guarantor. Any indebtedness
of the Borrower to Guarantor now or hereafter existing is hereby subordinated to
the prior payment in full of the Obligations. Guarantor agrees that, until the
Obligations have been paid in full, Guarantor will not seek, accept or retain
for Guarantor’s own account any payment (whether for principal, interest or
otherwise) from the Borrower on account of such subordinated debt. Any payments
to Guarantor on account of such subordinated debt shall be collected and
received by Guarantor in trust for Lender and shall be paid over to Lender on
account of the Obligations without impairing or releasing the obligations of
Guarantor hereunder. Guarantor hereby unconditionally and irrevocably agrees
that (a) Guarantor will not at any time assert against the Borrower (or the
Borrower’s estate in the event that the Borrower becomes the subject of any case
or proceeding under any federal or state bankruptcy or insolvency laws) any
right or claim to indemnification, reimbursement, contribution or payment for or
with respect to any and all amounts Guarantor may pay or be obligated to pay
Lender, including the Obligations, and any and all obligations that Guarantor
may perform, satisfy or discharge, under or with respect to the Guaranty, and
(b) Guarantor waives and releases all such rights and claims to indemnification,
reimbursement, contribution or payment that Guarantor may have now or at any
time may acquire against the Borrower (or the Borrower’s estate in the event
that the Borrower becomes the subject of any case or proceeding under any
federal or state bankruptcy or insolvency laws).

 



  27

   



 

3.7 No Defense, Set-Off, Counterclaim or Discharge. Guarantor acknowledges and
agrees that he shall be and shall remain absolutely and unconditionally liable
for the full amount of all Obligations notwithstanding any of the following, and
expressly waives the right to assert any defense, set-off, counterclaim or
discharge with respect thereto, to the full extent permitted under applicable
law, as to:

 

(a) Any or all of the Obligations being or hereafter becoming released or
discharged, in whole or in part, whether pursuant to a proceeding under any
bankruptcy or insolvency laws or otherwise; or

 

(b) The failure or delay of Lender to perfect properly or continue the
perfection of any interest in or lien on any property securing any of the
Obligations, or to protect any such property covered by such security interest
or enforce its rights respecting any such property or security interest.

 

3.8. Amendment or Modification of Transaction Documents. Lender shall have the
full right, in its sole discretion and without any notice to or consent from the
Guarantor, from time to time and at any time and without affecting, impairing or
discharging, in whole or in part, the liability of Guarantor hereunder, (a)
subject to the terms of the Transaction Documents, to make any change, amendment
or modification whatsoever of any of the terms and conditions of the Transaction
Documents or Obligations, including any increase or reduction in the amount
thereof or in the rates of charge or interest fixed with respect thereto; (b) to
extend, in whole or in part, by renewal or otherwise and on one or more
occasions, the time for the payment or performance of any Obligation or for the
performance of any term or condition of any Transaction Documents; (c) to
settle, compromise, release, substitute, surrender, modify or impair and to
enforce and exercise, or to fail or refuse to enforce or exercise, any claims,
rights or remedies, of any kind or nature, which Lender may at any time have
against any Obligor, or with respect to any security of any kind held by Lender
at any time, whether under this Guaranty or otherwise; and (d) to release,
substitute or surrender and to enforce, collect or liquidate, or to fail or
refuse to enforce, collect or liquidate, any security of any kind held by the
Lender at any time, whether under this Guaranty or otherwise.

 

4. Guarantor’s Representations and Warranties. Guarantor represents and warrants
to Lender, with the understanding that Lender is relying on the representations
and warranties in making the loan evidenced by the Note:

 

4.1 Benefit. Guarantor has received, or will receive, reasonably equivalent
value as a result of executing this Guaranty.

 

4.2 No Default. Guarantor is not in violation of or in default under, and the
execution, delivery and performance by Guarantor under this Guaranty does not
and will not violate or constitute a default under any law, rule, regulation,
judgment, order or decree of any government, governmental instrumentality or
court having jurisdiction over Guarantor or its assets or under any contract or
agreement to which Guarantor is a party or by which Guarantor or its assets may
be bound.

 

4.3 Nature of Obligations. This Guaranty has been duly executed and delivered
and constitutes the legal, valid and binding obligation of Guarantor enforceable
against Guarantor in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application relating to creditors’ rights generally and
by general equitable principles (regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law).

 



  28

   



 

4.4 No Action. There is no legal, administrative or arbitration suit,
proceeding, investigation or other action of any nature pending or, to the
knowledge of Guarantor, threatened against Guarantor that questions the validity
of this Guaranty or that, if adversely determined, would result in a judgment
that, either individually or in the aggregate with all other judgments and
liabilities, would have a materially adverse effect on Guarantor’s financial
condition or the ability of Guarantor to perform its obligations hereunder.

 

4.5 Transaction Documents. Guarantor has received, read and reviewed, and is
familiar with all of the terms and conditions of, each of the Transaction
Documents. Guarantor acknowledges and agrees that, in view of the risks inherent
in Lender’s advance of funds to Borrower, the terms and conditions of this
Guaranty and the Transaction Documents are commercially fair and reasonable in
light of the circumstances.

 

4.6 Status. Guarantor is a corporation validly existing under the laws of the
State of California. Guarantor is an affiliate of Borrower, is a general
contractor referring telecom services work to Borrower as Guarantor’s
subcontractor, and Guarantor has an interest, financial and otherwise, in
Borrower.

 

4.7 Accuracy of Representation and Warranties. No warranty or representation
contained in this Guaranty, nor any information, contract, certificate,
financial statement or other written materials delivered to Lender by or on
behalf of Guarantor in connection with any Transaction Document or this Guaranty
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein not
misleading.

 

4.8 No Adverse Events. There are no facts known to Guarantor that materially
adversely affect or in the future are reasonably likely (so far as Guarantor can
now foresee) to materially adversely affect the financial condition of
Guarantor.

 

5. Miscellaneous Provisions.

 

5.1 No Waiver. Any delay by Lender or failure of Lender to insist upon strict
performance of any obligation of Guarantor hereunder shall not be deemed to be a
waiver of strict performance of such obligation or of any other obligation of
Guarantor, and Lender shall have the right at any time hereafter to insist upon
strict performance of any and all such obligations. No waiver of any default or
breach of any provision of this Guaranty shall be considered a waiver of any
other or subsequent default or breach, and no delay or omission in exercising or
enforcing any right, remedy or recourse herein after granted shall be construed
as a waiver or release thereof or of any other right, remedy or recourse.
Acceptance by Lender of partial payments shall not constitute a waiver of a
default by failure to make full payments, and acceptance by Lender of late
payments hall not constitute a waiver of the obligation to make timely payments
in the future.

 

5.2 Modifications. This Guaranty may be waived, modified or terminated only by a
written instrument executed by the party against which enforcement of the
waiver, modification or termination is asserted.

 



  29

   



 

5.3 Notice. Unless actual delivery or receipt is required hereby, any notice
required or permitted by this Agreement shall be in writing and shall be deemed
sufficient upon delivery, when delivered personally or by overnight courier or
sent by fax, or 48 hours after being deposited in the U.S. mail, postage
prepaid, addressed to the party to be notified at such party’s address as set
forth in the Note, or as subsequently modified by written notice. The address
for notices to Guarantor shall be the address set forth on the signature page of
this Guaranty; provided, that Guarantor may change its address for notice to any
other location within the United States by notifying Lender of the new address,
with such change to become effective ten (10) days after notice of the change of
address is given.

 

5.4 Successors and Assigns. This Guaranty shall inure to the benefit of the
successors and assigns of Lender, and shall be binding upon the successors,
heirs, personal representatives, executors and other successors of Guarantor.
The death of Guarantor shall not affect or discharge the obligations of
Guarantor hereunder. No right or obligation of Guarantor may be transferred or
assigned by Guarantor.

 

5.5 Reformation. If any provision of this Guaranty is held to be unenforceable
under present or future laws effective while this Guarantee is in effect (all of
which invalidating laws are hereby waived to the fullest extent possible), the
enforceability of the remaining provisions of this Guaranty shall not be
affected thereby, and in lieu of each such unenforceable provision there shall
be added automatically, as part thereof, a provision that is legal, valid and
enforceable and as similar in terms to such unenforceable provision as may be
possible.

 

5.6 Entire Agreement. This Guaranty constitutes the entire understanding and
agreement between Guarantor and Lender as to the subject matter hereof, and
supersedes all prior written and oral understanding and agreements between
Guarantor and Lender in connection therewith.

 

5.7 Time. Time is of the essence of this Guaranty and each provision hereof.

 

5.8 Governing Law; Jurisdiction. This Guaranty shall in all respects be governed
by and construed in accordance with the laws of the State of Texas without
reference to its choice of law rules. Guarantor hereby expressly submits himself
to the exclusive, personal jurisdiction of the federal and state courts situated
in Travis County, Texas, waives any objection that he may now have or hereafter
have to the venue of any action in any such court or that any such action was
brought in an inconvenient forum, and agrees not to plead or claim the same.

 

5.9 Service of Process. Guarantor hereby waives personal service of process and
consents that service of process upon him in any action brought with respect to
any provision of this Guaranty or any other Transaction Document or the
enforcement thereof may be made by certified or registered mail, return receipt
requested, or by commercial carrier or by hand, at his address specified in
Section 5.3 above, and service so made shall be deemed completed after such
service is received at such address. Nothing herein shall affect the right to
serve process in any other manner permitted by law.

 

5.10 Trial by Jury. GUARANTOR HEREBY IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY
JURY IN ANY AND ALL ACTIONS OR PROCEEDINGS BROUGHT WITH RESPECT TO ANY PROVISION
OF THIS GUARANTY OR ANY OTHER TRANSACTION DOCUMENT OR THE ENFORCEABILITY
THEREOF.

 

5.12 Interpretation. The section headings contained in this Guaranty are solely
for the purpose of reference, are not part of the agreement of Guarantor and
shall not in any way affect the meaning or interpretation hereof. All words used
herein shall be construed to be of such gender or number as the circumstances
require. Unless otherwise specifically noted, the words “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Guaranty as a
whole and not to any particular section or other subdivision of this Guaranty.
Whenever the term “including” or a similar term is used herein, it shall be read
as if it were written “including by the way of example only and without in any
limiting the generality of the clause or concept to which reference is made.”
This Guaranty shall be construed as though both Guarantor and Lender had drafted
it.

 



  30

   



 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
set forth above.

 

 



 

GUARANTOR:

 

IEVOLV Ventures, Inc.

               

 

Name:

John Banse

    Title:

President

         

 

Address:

 

332 Alsace Ct.

Roseville, CA 95747

 



 

 



31



 

 